—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered June 6, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 4 to 8 years, unanimously affirmed.
Defendant objected to certain jury instructions regarding the criteria for evaluating the fairness of defendant’s lineup as it related to the reliability of the identification. The statements to which defendant took exception at trial do not warrant reversal. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.